DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 11/22/2021 have been entered.  Claims 11, 12, 14, and 17-19 are pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “arithmetic unit” and “output unit” in claim 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 11 and 19 are objected to because of the following informalities:  
Claim 11, line 13: “the intermediate point” lacks antecedent basis in the claims.
Claim 11, lines 13-14: “the intermediate position and intermediate posture” lack antecedent basis in the claims.  
Claim 14, line 2: is “the intermediate position at one intermediate point” meant to refer to the same position as “the intermediate position at the one intermediate point” recited at claim 11, lines 17-18 or another intermediate position at another intermediate point?
Claim 19, line 16: “the intermediate point” lacks antecedent basis in the claims.
Claim 19, lines 16-17: “the intermediate position and intermediate posture” lack antecedent basis in the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 12, 14, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Analysis of the claims in view of the 2019 Patent Eligibility Guidance (2019 PEG) is provided below.
Regarding claim 11.  A route outputting method using an arithmetic device including an output unit and an arithmetic unit when a robot having a plurality of movable shafts transports an object from a first position to a second position, the arithmetic unit executing the steps of: 
calculating the first position and the second position satisfying first conditions for restricting the posture the object can take in the real space where the object is present; 
calculating one or more intermediate points in the real space satisfying second conditions related to robot environment information in addition to the first conditions, the one or more intermediate points connecting the first position and the second position; 
generating a route from the first position to the second position via the one or more intermediate points; and 
outputting the generated route using the output unit, wherein 
the intermediate point includes information related to the intermediate position and intermediate posture of the object or a robot hand on the route from the first position to the second position, and the arithmetic unit calculates another intermediate point in the real space satisfying the first conditions by changing the information related to the intermediate position without changing the information related to the intermediate position at the one intermediate point in the step of calculating one or more intermediate points in the real space.

Step 1: Statutory Category - Yes
	The claim recites a method.  The claim falls within one of the four statutory categories.  MPEP 2106.03.

Step 2A Prong One evaluation: Judicial Exception - Yes
The Office submits that the foregoing bolded limitations constitute judicial exceptions in terms of “mental processes” because under the broadest reasonable interpretation, the claim covers performance using mental processes.
The claim recites the limitation of calculating the first position and the second position.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “the arithmetic unit executing”.  That is, other that reciting “the arithmetic unit executing”, nothing in the claim precludes the step from being done in the mind.  For example, a person could mentally calculate start and end points in an environment, where the start and end points have enough room to fit the object.  Thus, this step recites a mental process.
The limitation of calculating one or more intermediate points, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “the arithmetic unit executing”.  That is, other that reciting “the arithmetic unit executing”, nothing in the claim precludes the step from being done in the mind.  For example, a person could mentally calculate intermediate points which avoid obstructions within the environment.  Thus, this step recites a mental process.
The limitation of generating a route, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “the arithmetic unit executing”.  That is, other that reciting “the 
The limitation of calculates another intermediate point, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “the arithmetic unit calculates”.  That is, other that reciting “the arithmetic unit calculates”, nothing in the claim precludes the step from being done in the mind.  For example, a person could mentally calculate another intermediate point which avoids obstructions within the environment based on a previous planned point without changing the previously planned point.  Thus, this step recites a mental process.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Step 2A Prong Two evaluation: Practical Application - No
Claim 11 is evaluated whether as a while it integrates the recited judicial exception into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a 
In the present case, the additional limitation beyond the above-noted abstract idea area as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
Claim 11 recites the additional elements of an arithmetic device, an output unit, an arithmetic unit, a robot having a plurality of movable shafts, an object, and a robot hand.  According to the specification, the arithmetic device, output unit, and arithmetic unit are identified as general purpose computer components such that they represent no more than mere instructions to apply the judicial exceptions on a generic computer.  The computer is recited at a high level of generality and merely automates the calculating, generating and outputting steps.  
The robot having a plurality of movable shafts, the object, and the robot hand do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed calculating steps relate to the robot, object, and robot hand, but the robot, object, and robot hand do not use the calculations or the generated route in the claims.  The claims may be made patent eligible by amending the claims to recite a step of actuating the robot to move the object or the robot hand in accordance with the generated route.  
The claim limitation of “outputting the generated route using the output unit” is directed to extra-solution activity of outputting or displaying data.  This step amounts to 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claims are ineligible.  

Step 2B Evaluation: Inventive Concept - No
Claim 11 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional elements, or combination of additional elements, adds an inventive concept to the claims.  
As discussed with respect to Step 2A Prong Two, the arithmetic device, output unit, and arithmetic unit in the claims amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
The recited robot having a plurality of movable shafts, the object, and the robot hand are well-understood, routine, and conventional components previously known in the field of robotics, and are specified at a high level of generality.  Therefor these elements are not indicative of an inventive concept in the claims.  MPEP 2106.05.  
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (robotics) is not indicative of an inventive concept (significantly more).  

The same reasoning applies mutatis mutandis to the further claims.
For these reasons, there is no inventive concept in the claims, and thus they are ineligible.   

The claims may be made patent eligible by amending the claims to recite a step of actuating the robot to move the object or the robot hand in accordance with the generated route.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17 and 18 require “the arithmetic unit changes the information related to the intermediate position at the one intermediate point;” whereas claim 11, from which claims 17 and 18 depend, requires “without changing the information related to the intermediate position at the one intermediate point”.  It appears claims 17 and 18 do not include the limitation of claim 1 requiring “without changing...”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa (US Publication No. 2009/0019410).
Yoshizawa teaches:
Re claim 11.  A route outputting method using an arithmetic device including an output unit and an arithmetic unit when a robot having a plurality of movable shafts transports an object from a first position to a second position (Figures 1 and 2; paragraph [0032]: “path generating device 1 is constructed of a computer”; and paragraph [0045]: “grasps a glass”), the arithmetic unit executing the steps of: 
calculating the first position and the second position satisfying first conditions for restricting the posture the object can take in the real space where the object is present (paragraph [0008]: “an initial position to a final position”; paragraph [0045]: “without spilling a liquid in the glass”; and paragraph [0047]: “These initial configuration and final configuration are determined based on angles of the actuators in the respective links 31-37 of the arm 5, and the specifications of the arm 5 represented by the physical data 22 obtained with reference to the database 20.”); 
calculating one or more intermediate points in the real space satisfying second conditions related to robot environment information in addition to the first conditions, the one or more intermediate points connecting the first position and the second position (paragraphs [0008]: “generate a midpoint between the initial position and the final position” and “constraint setting means for setting a constraint subspace satisfying a constraint to constrain a configuration of the moving object in a work space where the moving object exists”); 
generating a route from the first position to the second position via the one or more intermediate points (paragraph [0008]: “plan a path between the initial position and the final position, using the midpoint”); and 
(Output of constraint path S13, Figure 6; and paragraph [0034]) wherein
the intermediate point includes information related to the intermediate position and intermediate posture of the object or a robot hand on the route from the first position to the second position (paragraph [0008]), and the arithmetic unit calculates another intermediate point in the real space satisfying the first conditions by changing the information related to the intermediate position without changing the information related to the intermediate position at the one intermediate point in the step of calculating one or more intermediate points in the real space (Figure 9 and paragraphs [0075-0077]: “an interpolation configuration is generated between the projected mid-configuration qk and the next projected mid-configuration qk+1”).

Re claim 12.  Wherein the arithmetic unit calculates the first position and the second position on a route between the first position and the second position satisfying the first conditions in the step of calculating the first position and the second position (paragraph [0008]: “an initial position to a final position”; paragraph [0045]: “without spilling a liquid in the glass”; paragraph [0047]: “These initial configuration and final configuration are determined based on angles of the actuators in the respective links 31-37 of the arm 5, and the specifications of the arm 5 represented by the physical data 22 obtained with reference to the database 20.”; and paragraphs [0053-0055]).

Re claim 19.  A system outputting a route when a robot having a plurality of movable shafts transports an object from a first position to a second position, 
the system comprising: 
an arithmetic unit (Figure 1; paragraph [0032]: “path generating device 1 is constructed of a computer”); and 
an output unit (path output 4, Figure 1), 
wherein the arithmetic unit is configured to: 
calculate the first position and the second position satisfying first conditions for restricting the posture the object can take in the real space where the object is present (paragraph [0008]: “an initial position to a final position”; paragraph [0045]: “without spilling a liquid in the glass”; and paragraph [0047]: “These initial configuration and final configuration are determined based on angles of the actuators in the respective links 31-37 of the arm 5, and the specifications of the arm 5 represented by the physical data 22 obtained with reference to the database 20.”); 
calculate one or more intermediate points in the real space satisfying second conditions related to robot environment information in addition to the first conditions, the one or more intermediate points connecting the first position and the second3Kennosuke HAYASHIAppl. No. 16/618,818TM1.110.0002.PC Response to the Non-Final Office Action of September 13, 2021position (paragraphs [0008]: “generate a midpoint between the initial position and the final position” and “constraint setting means for setting a constraint subspace satisfying a constraint to constrain a configuration of the moving object in a work space where the moving object exists”); and 
(paragraph [0008]: “plan a path between the initial position and the final position, using the midpoint”), 
the output unit being configured to output the generated route (Output of constraint path S13, Figure 6; and paragraph [0034]), 
wherein the intermediate point includes information related to the intermediate position and intermediate posture of the object or a robot hand on the route from the first position to the second position (paragraph [0008]), and the arithmetic unit calculates another intermediate point in the real space satisfying the first conditions by changing the information related to the intermediate position without changing the information related to the intermediate position at the one intermediate point in the step of calculating one or more intermediate points in the real space (Figure 9 and paragraph [0075-0077]: “an interpolation configuration is generated between the projected mid-configuration qk and the next projected mid-configuration qk+1”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US Publication No. 2009/0019410) as applied to claim 11 above, and further in view of Kamiya (US Publication No. 2007/0030271).
The teachings of Yoshizawa have been discussed above.  Yoshizawa fails to specifically teach: (re claim 14) wherein information related to the intermediate position at one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space.
Kamiya teaches, at paragraphs [0127-0130 and 0136], adjusting spline curves for a robot passing through a starting-point, intermediate point, and endpoint such that the tangent vector of each of the spline curve segments is substantially equal at the connections between spline curves.  This allows for smooth movement of the end-effector such that it moves fluidly through the required points and towards the next point.  
In view of Kamiya’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yoshizawa, (re claim 14) wherein information related to the intermediate position at one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space; since Kamiya teaches adjusting spline curves for a robot passing through a starting-point, intermediate point, and endpoint such that the tangent vector of each of the spline curve segments is substantially equal at the connections between spline curves.  This allows for smooth 

Yoshizawa further teaches:
Re claim 17.  Wherein the arithmetic unit changes the information related to the intermediate position at the one intermediate point so that a potential value of an evaluation function decreases, wherein the potential value of the evaluation function increases as the distance from the first position becomes shorter, and the potential value of the evaluation function decreases as the distance to the second position becomes shorter (Figures 7-10 and paragraphs [0075-0077], interpolation configuration qr is closer to final configuration aG than the projected mid-configuration qk.  That is, the interpolated positions qr are closer to the end of the path qk than the already determined point qk, thus satisfying the claimed evaluation function.).

Re claim 18.  Wherein the arithmetic unit changes the information related to the intermediate position at the one intermediate point so that the intermediate position at another intermediate point heads towards the second position along a directed graph (Figures 7-10 and paragraphs [0075-0077], interpolation configuration qr is closer to final configuration aG than the projected mid-configuration qk.  That is, the interpolated positions qr are closer to the end of the path qk than the already determined point qk, thus satisfying the claimed evaluation function.).

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Applicant remarks on page 8, the Office action does not provide any reasoning as to why the claim elements recite “mental processes.”  However the 35 U.S.C. § 101 rejection provides an explanation of why the recited limitations are considered to be abstract ideas.  For example the limitation “calculating the first position and the second position” is an act which can be practically performed in the human mind by mentally calculating start and end points in an environment, where the start and end points have enough room to fit the object.  Such mental evaluations are performed every day when people pick up an object and decide to set it down at another location.  Performing these evaluations for an object to be moved by a robot does not significantly increase the difficulty of such evaluations.  
Applicant remarks, on page 9:
The elements including, for example, calculating positions that satisfy conditions for restricting posture the object can take, require a degree of complexity that renders the operation impractical for being performed in the mind, and highlight the technological aspect of the claims and further support the conclusion that the claims recite eligible subject matter. These operations could not practically be performed in the mind in a manner that would enable operation of the recited robot due at least in part to the time constraints imposed by the need to operate the robot in a working environment.

However, the above 35 U.S.C. § 101 rejection provides examples of how the processes referred to can be practically performed in the mind.  The claims do not require performing the claimed operations in a manner that would enable operation of the recited robot - the claims do not require operating the robot, only outputting the 
Applicant argues, on page 9: “Because the claims recite at least the arithmetic unit, which is ‘integral’ to each of the claimed elements, a mental process is not recited according to at least the holding in SiRF Tech.”  However a claim that requires a computer may still recite a mental process.  See MPEP 2106.04(a)(2) III C.
Applicant argues, on page 10: 
The calculation of the intermediate position of the posture of the object or robot hand on the route are integral to the practical application of the subject matter, and cannot be dismissed as mere implementation of an abstract idea. The operation of the arithmetic unit, by calculating another intermediate point in the real space satisfying the first conditions by changing the information related to the intermediate position without changing the information related to the intermediate position at the one intermediate point in the step of calculating one or more intermediate points in the real space further clarifies that the recited elements are integrated into a practical application.

However, as noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.  Applicant’s example does not demonstrate a practical application as outlined in MPEP 2106.04(d).

Applicant argues, on pages 10-11,
Moreover, as discussed above, the claims as amended have the further practical effect of enabling the robot to maintain the orientation of the object while the object is being transported from an initial position to a target position. The recited elements as amended are thus implemented at least with a "particular machine" that is "integral to the claim," and put a "meaningful limit" on any judicial exception asserted to be recited, and thus the claims are integrated into a practical application per the requirements of MPEP 2106.04(d)(I).

However, the claims do not cause a robot to maintain the orientation of the object while the object is being transported from an initial position to a target position.  The claims only require outputting the generated route using the output unit.  Were the claims amended to recite a step of actuating the robot to move the object or the robot hand in accordance with the generated route, they would be patent eligible as such a limitation would integrate the abstract idea into a practical application.  

Applicant argues, on pages 11-12, that because Yoshizawa does not explicitly teach the limitations of claim 14, Yoshizawa cannot teach the limitations newly amended into claim 11, which are similar to limitations presented in previous claim 13.  However Yoshizawa teaches these limitations newly amended into claim 11 at least at Figure 9 and paragraphs [0075-0077], which recite “an interpolation configuration is generated between the projected mid-configuration qk and the next projected mid-configuration qk+1”.  Yoshizawa is modifying the coordinates of intermediate point qk to form a new interpolated point qr, while the point qk itself remains unchanged.  The new interpolated point qr is a function of the point qk.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SPENCER D PATTON/Primary Examiner, Art Unit 3664